IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,318-02


                       EX PARTE LEROY EDWARD COTY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1264113 IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his due process rights were violated because a forensic scientist did

not follow accepted standards when analyzing evidence and therefore the results of his analyses are

unreliable. A Department of Public Safety report shows that the lab technician who was solely

responsible for testing the evidence in this case is the scientist found to have committed misconduct.

While there is evidence remaining that is available to retest in this case, that evidence was in the
                                                                                                     2

custody of the lab technician in question. This Court believes his actions are not reliable therefore

custody was compromised, resulting in a due process violation. Ex parte Hobbs, 393 S.W.3d 780

(Tex. Crim. App. 2013). Applicant is therefore entitled to relief.

          Relief is granted. The judgment in Cause No. 1264113 in the 180th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 5, 2013
Do Not Publish